UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

                             )
HERBERT SPERLING,            )
                             )
           Plaintiff,        )
                             )
           v.                )                  Civil No. 12-cv-0605 (KBJ)
                             )
OFFICE OF INFORMATION POLICY )
et al.,                      )
                             )
           Defendants.       )
                             )

                             MEMORANDUM OPINION

      Plaintiff brought this action pro se under the Freedom of Information Act

(“FOIA”), 5 U.S.C. § 552, challenging the response of the Department of Justice

(“DOJ”) and the Office of Information Policy (“OIP”) to his request for copies of any

disciplinary complaints that the Office of Professional Responsibility (“OPR”) has

pertaining to four individuals, two of whom are deceased. On February 15, 2013, this

Court (Jackson, A.) entered an order granting summary judgment in Defendants’ favor

with respect to (1) the “Glomar response” that Defendants issued regarding the two

individuals who are still alive, and (2) the adequacy of the search for records pertaining

to one deceased individual, the Hon. Milton Pollack. (See Feb. 15, 2013 Mem. Op. and

Order, ECF No. 20, at 4-10.) The Court denied summary judgment with respect to

Defendants’ search for records pertaining to former (and now deceased) Assistant

United States Attorney (“AUSA”) Paul Curran. The Court found that there was a

material factual dispute regarding the search for records pertaining to AUSA Curran

because Defendants limited their search to databases that OPR had created in 2005, and
Plaintiff sought records dating back to 1973. (See id. at 10-11.) The Court instructed

Defendants to “file a supplemental declaration that addresses the concerns raised about

[their] search and, if appropriate, renew [their] motion for summary judgment.” (Id. at

11.)

       In response to that order, Defendants conducted additional searches and filed

both a supplemental declaration and a renewed motion for summary judgment. (See

generally Defs.’ Renewed Mot. for Summ. J., ECF No. 21.) In his response to the

renewed motion, Plaintiff concedes the issue of the adequacy of Defendants’ searches

for records relating to AUSA Curran. (Resp. to Defs.’ Renewed Mot. for Summ. J.,

ECF No. 23 at 2.) Specifically, Plaintiff states that that he “is unable to discern any

further facially short-commings [sic] with the databases that are claimed to have been

searched[]” and, because “there are no responsive Records and the Defendants are not

presently claiming any specific exemptions[,] there is no further dispute at this time.”

(Id. at 2.)

       Because there is no dispute regarding the sole factual issue remaining in this

case—the adequacy of Defendants’ search for records pertaining to AUSA Curran—the

Court will grant Defendants’ renewed motion for summary judgment, and order that

judgment be issued in Defendants’ favor as a matter of law.

       A separate, final order accompanies the Memorandum Opinion.


DATE: January 24, 2014                    Ketanji Brown Jackson
                                          KETANJI BROWN JACKSON
                                          United States District Judge




                                             2